ATTORNEY GRIEVANCE COMMISSION*                        IN THE
OF MARYLAND
200 Harry S. Truman Parkway  •                        COURT OF APPEALS
Suite 300
Annapolis, MD 21401          •                        OF MARYLAND

        Petitioner
                                               •      Misc. Docket AG
V.                                             •      No. 0023
                                               •      September Term, 2015
RONALD L. BRIGGS, JR.
                                               •       In the Circuit Court
                                               •       for Dorchester County
                                               •       Case No. 09-C-15-022531 OC
        Respondent
                                          ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 16-722, in which Respondent admits he committed

professional misconduct in violation of Rules 1.3, 1.4(a)(b), 1.15(c), 4.1(a)(1), 8.1(6), and

8.4(a)(c) and (d) of Maryland Lawyers' Rules of Professional Conduct, it is this

     16th dayof December ,2015,

        ORDERED, that Respondent, Ronald L. Briggs, Jr., be and he is hereby disbarred

from the practice of law in the State of Maryland, effective thirty (30) days from the date

of this Order; and it is further

         ORDERED that the Clerk of this Court shall remove the name of Ronald L.

Briggs, Jr. from the register of attorneys in the Court and certify that fact to the Client

Protection Fund of Maryland and all clerks of all judicial tribunals in this State in

accordance with Maryland Rule 16-772(d).



                                                        /s/ Lynne A. Battaglia
                                                        Senior Judge